 

Exhibit 10.3

 

Final Form

 

EXHIBIT D

 

FORM OF LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made as of [●], 2017 by and among
(i) Origo Acquisition Corporation, a Cayman Islands company which will be known
after the consummation of the transactions contemplated by the Merger Agreement
(as defined below), as “High Times Media Corporation”, a Nevada corporation
(including any successor entity thereto, the “Company”), (ii) Jose Aldeanueva,
solely in his capacity under the Merger Agreement as the OAC Representative
(including any successor OAC Representative appointed pursuant to and in
accordance with the Merger Agreement, the “OAC Representative”), and (iii) the
undersigned (“Holder”). Any capitalized term used but not defined in this
Agreement will have the meaning ascribed to such term in the Merger Agreement.

 

WHEREAS, the Company, Hightimes Holding Corp., a Delaware corporation (“HTH”),
HTHC Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of
the Company (“Merger Sub”), and the OAC Representative, are parties to that
certain Merger Agreement, dated as of July 24, 2017 (as amended from time to
time in accordance with the terms thereof, the “Merger Agreement”), pursuant to
which Merger Sub will merge with and into HTH, with HTH continuing as the
surviving entity (the “Merger”), and as a result of which, among other matters,
all of the issued and outstanding capital stock of HTH and Company Common Stock
Equivalent Securities as of the Effective Time shall no longer be outstanding
and shall automatically be cancelled and shall cease to exist, in exchange for
the right to receive, or otherwise convert into, the Merger Consideration or
other consideration (including OAC Assumed Options) as set forth in the Merger
Agreement, all upon the terms and subject to the conditions set forth in the
Merger Agreement and in accordance with the applicable provisions of the DGCL;

 

WHEREAS, Holder is a holder of the capital stock of HTH and/or Company Common
Stock Equivalent Securities in such amounts as set forth underneath Holder’s
name on the signature page hereto; and

 

WHEREAS, pursuant to the Merger Agreement, and in view of the valuable
consideration to be received by Holder thereunder, the Company, the OAC
Representative and Holder desire to enter into this Agreement, pursuant to which
the OAC Shares to be issued to Holder as Merger Consideration or upon exercise
of OAC Assumed Options (all such securities, together with any securities paid
as dividends or distributions with respect to such securities or into which such
securities are exchanged or converted, the “Restricted Securities”) shall become
subject to limitations on disposition as set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 



1

 

 

1.            Lock-Up Provisions.

 

(a)          Holder hereby agrees not to, during the period commencing from the
Closing and (i), with respect to fifty percent (50%) of each type of the
Restricted Securities, ending on the earlier of (A) the one (1) year anniversary
of the date of the Closing, and (B) the date after the Closing on which the
Company consummates a liquidation, merger, share exchange or other similar
transaction with an unaffiliated third party that results in all of the
Company’s shareholders having the right to exchange their equity holdings in the
Company for cash, securities or other property (a “Subsequent Transaction”), and
(ii), with respect to the remaining fifty percent (50%) of the Restricted
Securities, ending on the earliest of (A) the one (1) year anniversary of the
date of the Closing, (B) the date after the Closing on which the Company
consummates a Subsequent Transaction and (C) the date on which the closing sale
price of the OAC Shares equals or exceeds $12.50 per share (as adjusted for
share splits, share dividends, reorganizations and recapitalizations) for any
twenty (20) trading days within any thirty (30) trading day period commencing
after the Closing (the “Lock-Up Period”): (x) lend, offer, pledge, hypothecate,
encumber, donate, assign, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any Restricted Securities, (y) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Restricted Securities, or (z) publicly disclose
the intention to do any of the foregoing, whether any such transaction described
in clauses (x), (y) or (z) above is to be settled by delivery of Restricted
Securities or other securities, in cash or otherwise (any of the foregoing
described in clauses (x), (y) or (z), a “Prohibited Transfer”). The foregoing
sentence shall not apply to the transfer of any or all of the Restricted
Securities owned by Holder (I) by gift, will or intestate succession upon the
death of Holder, (II) to any Permitted Transferee or (III) pursuant to a court
order or settlement agreement related to the distribution of assets in
connection with the dissolution of marriage or civil union; provided, however,
that in any of cases (I), (II) or (III) it shall be a condition to such transfer
that the transferee executes and delivers to the Company and the OAC
Representative an agreement stating that the transferee is receiving and holding
the Restricted Securities subject to the provisions of this Agreement applicable
to Holder, and there shall be no further transfer of such Restricted Securities
except in accordance with this Agreement. As used in this Agreement, the term
“Permitted Transferee” shall mean: (1) the members of Holder’s immediate family
(for purposes of this Agreement, “immediate family” shall mean any relationship
by blood, marriage or adoption, not more remote than first cousin), (2) any
trust for the direct or indirect benefit of Holder or the immediate family of
Holder, (3) if Holder is a trust, to the trustor or beneficiary of such trust or
to the estate of a beneficiary of such trust, (4) as a distribution to limited
partners, shareholders, members of, or owners of similar equity interests in
Holder upon the liquidation and dissolution of Holder or (5) to any affiliate of
Holder or to any investment fund or other entity controlled by Holder. Holder
further agrees to execute such agreements as may be reasonably requested by the
Company or the OAC Representative that are consistent with the foregoing or that
are necessary to give further effect thereto.

 

(b)          If any Prohibited Transfer is made or attempted contrary to the
provisions of this Agreement, such purported Prohibited Transfer shall be null
and void ab initio, and the Company shall refuse to recognize any such purported
transferee of the Restricted Securities as one of its equity holders for any
purpose. In order to enforce this Section 1, the Company may impose
stop-transfer instructions with respect to the Restricted Securities of Holder
(and permitted transferees and assigns thereof) until the end of the Lock-Up
Period.

 

(c)          During the Lock-Up Period, each certificate evidencing any
Restricted Securities shall be stamped or otherwise imprinted with a legend in
substantially the following form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF [●], 2017, BY AND AMONG
THE ISSUER OF SUCH SECURITIES (THE “ISSUER”) AND THE ISSUER’S SECURITY HOLDER
NAMED THEREIN, AS AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED
WITHOUT CHARGE BY THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

(d)          For the avoidance of any doubt, Holder shall retain all of its
rights as a shareholder of the Company during the Lock-Up Period, including the
right to vote any Restricted Securities.

 



2

 

 

2.            Miscellaneous.

 

(a)          Termination of Merger Agreement. Notwithstanding anything to the
contrary contained herein, in the event that the Merger Agreement is terminated
in accordance with its terms prior to the Closing, this Agreement and all rights
and obligations of the parties hereunder shall automatically terminate and be of
no further force or effect.

 

(b)          Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. This Agreement and
all obligations of Holder are personal to Holder and may not be transferred or
delegated by Holder at any time. The Company may freely assign any or all of its
rights under this Agreement, in whole or in part, to any successor entity
(whether by merger, consolidation, equity sale, asset sale or otherwise) without
obtaining the consent or approval of Holder. If the OAC Representative is
replaced in accordance with the terms of the Merger Agreement, the replacement
OAC Representative shall automatically become a party to this Agreement as if it
were the original OAC Representative hereunder.

 

(c)          Third Parties. Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with the transactions
contemplated hereby shall create any rights in, or be deemed to have been
executed for the benefit of, any person or entity that is not a party hereto or
thereto or a successor or permitted assign of such a party.

 

(d)          Governing Law; Jurisdiction. This Agreement and any dispute or
controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the conflict of law principles thereof. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
state or federal court located in New York, New York (or in any appellate courts
thereof) (the “Specified Courts”). Each party hereto hereby (i) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Action
arising out of or relating to this Agreement brought by any party hereto and
(ii) irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth in Section 2(g).
Nothing in this Section 2(d) shall affect the right of any party to serve legal
process in any other manner permitted by applicable law.

 

(e)          WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 2(e).

 



3

 

 

(f)          Interpretation. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement. In this Agreement, unless the context otherwise requires: (i)
any pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(g)          Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to the Company after the Closing, to:

 

High Times Media Corporation
5520 Wilshire Boulevard
Los Angeles, CA 90036
Attn:   Adam E. Levin, CEO
Tel:     310-774-0100
Email: adam@orevacap.com

 

With copies to (which shall not constitute notice):

 

the OAC Representative (and its copy for notices hereunder)

 

and

 

CKR Law, LLP
12100 Wilshire Boulevard, Suite 480
Los Angeles, California 90025
Attn:     Stephen A. Weiss, Esq.
Tel:       (310) 312-1860
Email:    sweiss@ckrlaw.com

 

If to the OAC Representative, to:

 

Jose M. Aldeanueva
[_____________]
[_____________]
Tel: [___________]
Email: jaldea@aol.com

 

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole, LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105
Attn:      Douglas Ellenoff, Esq.
              Stuart Neuhauser, Esq.
Fax:       (212) 370-7889
Tel:        (212) 370-1300
Email:    ellenoff@egsllp.com
               sneuhauser@egsllp.com

 

 



4

 

 

If to Holder, to: the address set forth below Holder’s name on the signature
page to this Agreement.

 

(h)          Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of the Company, the OAC Representative and Holder. No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof. No waivers of or exceptions to any term, condition, or provision
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such term, condition, or
provision.

 

(i)          Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 

(j)          Specific Performance. Holder acknowledges that its obligations
under this Agreement are unique, recognizes and affirms that in the event of a
breach of this Agreement by Holder, money damages will be inadequate and the
Company (and the OAC Representative on behalf of the Company) will have no
adequate remedy at law, and agrees that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed by Holder
in accordance with their specific terms or were otherwise breached. Accordingly,
each of the Company and the OAC Representative shall be entitled to an
injunction or restraining order to prevent breaches of this Agreement by Holder
and to enforce specifically the terms and provisions hereof, without the
requirement to post any bond or other security or to prove that money damages
would be inadequate, this being in addition to any other right or remedy to
which such party may be entitled under this Agreement, at law or in equity.

 

(k)          Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Merger Agreement or any Ancillary Document.
Notwithstanding the foregoing, nothing in this Agreement shall limit any of the
rights or remedies of the Company and the OAC Representative or any of the
obligations of Holder under any other agreement between Holder and the Company
or the OAC Representative or any certificate or instrument executed by Holder in
favor of the Company or the OAC Representative, and nothing in any other
agreement, certificate or instrument shall limit any of the rights or remedies
of the Company or the OAC Representative or any of the obligations of Holder
under this Agreement.

 

(l)          Further Assurances. From time to time, at another party’s request
and without further consideration (but at the requesting party’s reasonable cost
and expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 



5

 

 

(m)          Counterparts; Facsimile. This Agreement may also be executed and
delivered by facsimile signature or by email in portable document format in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

6

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 



  The Company:             Origo Acquisition Corp.             By:       Name:  
  Title:             The OAC Representative:             Jose Aldeanueva, in his
capacity under the Merger Agreement as the OAC Representative

 

{Additional Signature on the Following Page}


 

{Signature Page to Lock-Up Agreement}

 





 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

Holder:

 

Name of Holder: [____________________________________________________]

 

By:  

Name:

Title:

 

Number and Type of Shares of HTH Capital Stock and/or Company Common Stock
Equivalent Securities:

 

HTH Capital Stock:  

   

   

 

Company Common Stock Equivalent Securities:  

 

       



Address for Notice:

 

Address:         

 

Facsimile No.: 

 

Telephone No.: 

 

Email:  

 



{Signature Page to Lock-Up Agreement}

 



 

